PER CURIAM.
Epitomized Opinion
In this case the Common Pleas granted a divorce to defendant on the ground of extreme cruelty and gave her the custody of the child and alimony.
If the trial court believed the evidence of certain witnesses in preference to the evidence of other witnesses, its decree was justified.
From the opinion of the court, which is part of the bill of exceptions’, it is evident that the court come to the conclusion that the testimony of some of the witnesses was not worthy of credence. The trial court had before it the witnesses and an opportunity to observe their demeanor upon the stand and judge of their credibility, and we cannot say from a reading of the Record that the court was not justified in ruling upon the testimony of certain witnesses in preference to that of other witnesses